Citation Nr: 0126170	
Decision Date: 11/08/01    Archive Date: 11/20/01

DOCKET NO.  92-06 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and B.T. 


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1971.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in September 1990 by the Fort 
Harrison, Montana, Regional Office of the Department of 
Veterans Affairs (VA), which denied entitlement to an 
evaluation in excess of 10 percent for anxiety reaction.  A 
rating decision in December 1995 characterized the veteran's 
service connected psychiatric disability as PTSD and assigned 
an evaluation of 30 percent; the veteran continued his 
appeal.

In September 1992, December 1996, and March 2000, the Board 
remanded this case to the RO.  The case was most recently 
returned to the Board in October 2001.

In April 1992, the veteran appeared and testified at a 
personal hearing before the undersigned Member of the Board 
at the RO. 


REMAND

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim.  
See Veterans Claims Assistance Act of 2000, 38 U.S.C. 
§§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

The Board notes that, while this case was most recently in 
remand status, the veteran identified mental health care 
providers and facilities which had treated him for 
psychiatric complaints or symptoms and the RO attempted to 
obtain records of such treatment.  Certain treatment 
providers did not respond to the RO's requests for records.  
In a statement received in May 2001, the veteran stated that 
the Montana state prison system, where he is incarcerated and 
where he was receiving medical treatment, charges for copying 
costs and employee time to make copies before inmates' 
medical records may be released to an entity authorized by 
the inmate to receive copies of his records.  While this case 
is in remand status, the RO should comply with the provisions 
of the VCAA concerning attempts to obtain medical records 
identified by the claimant.

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.

The schedular criteria for rating psychiatric disabilities 
were revised effective November 7, 1996, during the pendency 
of the veteran's appeal.  61 Fed. Reg. 52700 (Oct. 8, 1996). 
When the law or regulations applicable to a claim change 
during the pendency of an appeal, the version more favorable 
to the veteran shall be applied.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-3 (1991).  The Board finds that the former 
criteria for rating psychiatric disabilities, in effect prior 
to November 7, 1996, are more favorable to the veteran and, 
therefore, his service connected PTSD should be rated 
pursuant to those criteria for the entire appeal period. 

Under the former criteria, 38 C.F.R. § 4.132, Diagnostic Code 
9411, pertaining to PTSD, provided that a 30 percent rating 
was warranted when there was definite impairment in the 
ability to establish and maintain effective and wholesome 
relationships with people, and the psychoneurotic symptoms 
resulted in such reductions in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  In Hood v. Brown, 4 Vet. App. 301 
(1993), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
before March 1, 1999) (Court) stated that the term "definite" 
in 38 C.F.R. § 4.132 was "qualitative" in character, whereas 
the other terms used were "quantitative" in character, 
invited the Board to "construe" the term "definite" in a 
manner that would quantify the degree of impairment for 
purposes of meeting the statutory requirement that the Board 
articulate "reasons or bases" for its decision.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  In a precedent opinion, VA's 
General Counsel concluded that "definite" is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93; 59 Fed. Reg. 4752 (1994).  
The Board and the RO are bound by this interpretation of the 
term "definite."  38 U.S.C.A. § 7104(c). 

Prior to November 7, 1996, Diagnostic Code 9411 provided that 
a 50 percent rating required that the ability to establish or 
maintain effective or favorable relationships with people be 
considerably impaired, and that, by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
be so reduced as to result in considerable industrial 
impairment.  A 70 percent rating required that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired and that the psychoneurotic 
symptoms be of such severity and  persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent rating required that the attitudes 
of all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community; 
totally incapacitating symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  The 
Court has held, however, that the criteria in 38 C.F.R. 
§ 4.132 for a 100 percent rating for psychiatric disability 
were each independent basis for granting a 100 percent 
evaluation and that, whenever unemployability was caused 
solely by a service-connected mental disorder, a 100 percent 
schedular rating was warranted.  Johnson v. Brown, 
7 Vet. App. 95 (1995).

The Board notes that the veteran was evaluated in September 
1997 by Robert N. Page, Ed.D., a psychotherapist, in 
connection with charges of a sexual offense with a minor 
female.  Dr. Page rendered Axis I diagnoses of pedophilia and 
PTSD, mild but evident, as marked by a history of childhood 
abuse, post-Vietnam war effects, avoidance of stimuli 
surrounding perceptions of negative judgment by others.  It 
thus appears that the veteran's PTSD symptomatology may be 
related to events prior to his period of active service and 
not just to events while he was on active duty. 

The veteran was last afforded a VA examination to assist in 
rating his service connected disability of PTSD in March 
1998.  The examiner rendered a diagnosis of "post-traumatic 
stress disorder, chronic, with some adjustment disorder with 
mixed mood at this time."  The Board has carefully reviewed 
the Discussion section of the March 1998 examination report, 
in which the examiner stated his view of the impairment of 
the veteran's functioning attributable to PTSD and to the 
adjustment disorder which the examiner diagnosed.  The 
examiner's statements in that regard and in the 
"Discussion" section are, the Board finds, ambiguous and 
confusing and do not provide a medical basis on which a 
proper evaluation of the veteran's service connected 
disability may be made.  The Board also observes that the 
examiner did not discuss, at least clearly, the 
symptomatology or impact of the veteran's personality 
disorder and sexual disorder.  For those reasons, the Board 
finds that the March 1998 examination was inadequate for 
rating purposes.  

The Board finds that another psychiatric examination is 
necessary to evaluate the impairment currently caused by 
service connected PTSD.  The Court has held that the Board's 
evaluation of a veteran's psychiatric disorder cannot be a 
fully informed one without a psychiatric examination which 
fully describes the degree of disability attributable to the 
service connected psychiatric disability and to the veteran's 
co-existing non-service connected psychiatric disabilities.  
See Waddell v. Brown, 5 Vet. App. 454, 456 (1993). The 
psychiatrist who conducts the new examination should, of 
course, report the level of impairment of the veteran's 
functioning which is attributable only to PTSD symptoms 
related to the veteran's experiences in Vietnam.

This case will be remanded for a psychiatric examination 
which provides the information needed to properly rate the 
service connected disorder.

Under the circumstances, this case is REMANDED to the RO for 
the following:

1. The RO, which has previously requested 
that the veteran identify the mental 
health care providers and facilities 
which have treated him, should request 
that the veteran provide the names and 
addresses of any additional mental 
health care providers or facilities 
which have treated him.  If the 
veteran identifies additional 
providers or facilities, after 
obtaining any necessary releases from 
the veteran, the RO should attempt to 
obtain copies of any such clinical 
records.  With regard to all providers 
and facilities identified by the 
veteran, the RO should comply with the 
provisions of the VCAA, including the 
provisions concerning notice to the 
claimant when identified records are 
not obtained by VA.

2. The RO should then arrange for the 
veteran to undergo an examination by a 
specialist in psychiatry who, if at 
all possible, has not previously 
evaluated or treated the veteran, to 
assist in rating his service connected 
disability of PTSD.  It is imperative 
that the examiner review the veteran's 
pertinent medical records in the 
claims file, including the 
examinations conducted in 1997 and 
1998.  After examining the veteran, 
the psychiatrist should determine all 
appropriate diagnoses on Axis I and 
Axis II.  The examiner should attempt 
to dissociate, if possible the 
symptomatology due to PTSD from the 
veteran's personality disorder and 
sexual disorder.  If he cannot do so, 
he/she should say so.  The examiner 
should also assign a Global Assessment 
of Functioning score due solely to 
PTSD symptomatology related to Vietnam 
stressors (and not to events prior to 
the veteran's entrance on active duty 
in August 1967) and without regard to 
the effects on the veteran's 
functioning of pedophilia.  The 
examiner should explain what the GAF 
score means.  

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claim may 
now be granted.  If the decision remains adverse to the 
veteran, he and his representative should be provided with an 
appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  

The purposes of this REMAND are to assist the veteran and to 
obtain clarifying medical information.  No action is required 
of the veteran until he receives further notice.  The 
appellant has the right to submit additional evidence and 
argument on the matter which the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	Bruce Kannee
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


